J-A30026-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                             Appellee

                       v.

JOSEPH F. RAYNOCK, JR.

                             Appellant                       No. 3279 EDA 2013


            Appeal from the Judgment of Sentence November 1, 2013
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-SA-0000676-2013


BEFORE: LAZARUS, J., MUNDY, J., and PLATT, J.*

JUDGMENT ORDER BY MUNDY, J.:                            FILED OCTOBER 06, 2014

         Appellant, Joseph F. Raynock, Jr., appeals pro se from the November

1, 2013 judgment of sentence of a $300.00 fine, imposed after he was found

guilty    of   one   count    of   violations   of   rules   regarding   conduct   on

Commonwealth property.1 After careful review, we affirm.

         On December 2, 2013, the trial court entered an order directing

Appellant to file a concise statement of errors complained of on appeal

pursuant to Pennsylvania Rule of Appellate Procedure 1925(b), within 21




____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 7506(a).
J-A30026-14


on December 23, 2013.            Appellant filed his Rule 1925(b) statement on

December 30, 2013.2

       By its plain text, Rule 1925(b)                   [a]ppellant [to] file of




any issue not properly included in the Statement timely filed and served

                                                         Id. at 1925(b)(3)(iv).

Our Supreme Court has held that Rule 1925(b) is a bright-line rule.

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011).



Rule 1925(b) statement no later than December 23, 2013. Appellant filed



statement was filed a week late, following ou
                                                             3
in Hill                                                          See id.



____________________________________________
2
  In addition to being stamped as filed on December 30, 2013 in the trial
court, we also note that Appella
December 30, 2013.
3

be required to find waiver. In his brief, Appellant raises two separate issues.
First, Appellant argues that he did not receive notice of his summary trial

docketing of the notice he was sent did not comply with Pennsylvania Rule of
Criminal Procedure 114. Id. at 19. Neither of these issues were raised in
his Rule 1925(b) statement.      Therefore, we would deem these issues
waived.    See Hill, supra; accord Pa.R.A.P. 1925(b)(4)(vii) (stating,
(Footnote Continued Next Page)


                                           -2-
J-A30026-14




are waived for failure to timely file his Rule 1925(b) statement. Accordingly,

the t

        Judgment of sentence affirmed. Case stricken from argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2014




                       _______________________
(Footnote Continued)

 [i]ssues not included in the Statement and/or not raised in accordance with
the provisions of [Rule 1925](b)(4) are waived



                                            -3-